Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-8, 10-24, 26-29, 31-34, and 36-48 of U. Rao et al., US 17/419,378 (June 29, 2021) are pending and under examination.  Claims 1-8, 10-24, 26-29, 31-34 and 48 are in condition for allowance.  Claims 38, 40, 42-45 and 47 are objectionable.  Claims 36, 37, 39, 41, and 46 are rejected.  

Claim Objections

Claims 38, 40, 42-45 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


§ 102(a)(1) Rejection over X. Yang et al., CN 108794737 (2018) (“Yang”)

Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by X. Yang et al., CN 108794737 (2018) (“Yang”).  An English-language machine translation of X. Yang et al., CN 108794737 (2018) (“Yang”) is attached as the second half of this reference.  Yang thus consists of 36 total pages (including the English-language portion).  Accordingly this Office action references Yang page numbers in the following format “xx/36”.  

Yang teaches preparation of a blocked modified polyethylene glycol crosslinker. Yang at 21/36.  Yang teaches that intermediate 2 can be prepared according the following reaction sequence.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Yang at 10/36.  With respect to the above reaction sequence, Yang teaches that:

(1) Dissolving m-hydroxyacetophenone, m-hydroxypropiophenone or mhydroxybenzaldehyde, and triethylamine in ethyl acetate, and adding an oxalic acid chloride solution to an ethyl acetate solution under inert gas protection and ice water bath to obtain an intermediate. 1;

(2) Adding intermediate 1 to the mixture of concentrated sulfuric acid and concentrated nitric acid which is cooled under low temperature, stirring the reaction, and adding the reaction to the water and stirring and filtering to obtain the intermediate 2;

Yang at 21/36.  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


See also, CASREACT Abstract and Indexed Reactions, X. Yang et al., CN 108794737 (2018), which discloses the following reaction indexed by CAS from Yang.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Yang’s intermediate 1 clearly meets each and every limitation of claim 36 and therefore anticipates pursuant to 35 U.S.C. 102(a)(1).  


§ 102(a)(1)/(2) Rejection over R. Rao et al., US 7,608,740 (2009) (“Rao”)

Claim 41 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by R. Rao et al., US 7,608,740 (2009) (“Rao”).  

Rao teaches a process for preparation of 2-amino-5-hydroxypropiophenone (11), a key intermediate for the synthesis of camptothecin analogs including 7-Ethyl-10-hydroxycamptothecin.  Rao at col. 1, lines 15-20.  Rao teaches the following synthetic methodology.  Rao at cols. 4-5.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Rao’s intermediate (16) meets each and every limitation of claim 41 and therefore anticipates pursuant to 35 U.S.C. 102(a)(1)/(2).  


§ 102(a)(1) Rejection over E. Bumm, GB 711905 (1954) (“Bumm”)

Claims 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by E. Bumm, GB 711905 (1954) (“Bumm”).  Bumm discloses m-benzyloxypropiophenone as an intermediate.  Bumm at col. 3, line 68.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Bumm meets each and every limitation of claims 36 and 37 when PG = benzyl.  Claim 37 specifically list benzyl as a suitable hydroxyl protecting group.  Bumm therefore anticipates claims 36 and 37 pursuant to 35 U.S.C. 102(a)(1).  

§ 102(a)(1) Rejection over CAS Abstract and Indexed Compounds, Z. Liu et al., CN 104803861 (2015) (“Liu”)

Claims 36, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Abstract and Indexed Compounds, Z. Liu et al., CN 104803861 (2015) (“Liu”).  Liu discloses compounds that fall within the genera of claims 36, 37 and 39.  For example, Liu discloses compound RN 1802770-73-5 depicted below.  Liu at page 9/13.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


This is the same compound claimed in claim 39 and falls within the genus of claim 36 and 37 when PG = ethyl formate.  An email communication has been transmitted to CAS to identify where in the underlying reference (Z. Liu et al., CN 104803861 (2015)) this compound is disclosed.  

§ 102(a)(1) Rejection over A. Ejima et al., 40 Chemical & Pharmaceutical Bulletin, 683-688 (1992) (“Ejima”)

Claim 46 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. Ejima et al., 40 Chemical & Pharmaceutical Bulletin, 683-688 (1992) (“Ejima”).  Ejima discloses synthesis of camptothecin analogues.  Ejima at page 683, col. 1.  Ejima discloses that compound 28 (depicted below) is an intermediate in the synthesis of camptothecin analogue 29.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Ejima compound 28 falls within the genus of claim 46 when PG = t-buyl formate.  The t-buyl formate residue is clearly being employed as a protecting group, which is removed by P-Ts-OH treatment at the end of the synthesis. See Ejima at page 683, col. 2, last sentence.  Ejima therefore anticipates claim 46 pursuant to 35 U.S.C. 102(a)(1).  


Subject Matter Free of the Art of Record

Claims 1-8, 10-24, 26-29, 31-34, 38, 40, 42-45, 47 and 48 are free of the art of record.  The closest prior art of record is X. Yang et al., CN 108794737 (2018) (“Yang”); R. Rao et al., US 7,608,740 (2009) (“Rao”) and A. Ejima et al., 40 Chemical & Pharmaceutical Bulletin, 683-688 (1992) (“Ejima”).  

X. Yang et al., CN 108794737 (2018) (“Yang”)

Yang was discussed in detail above.  As discussed above, Yang teaches the following process.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Yang’s intermediate 1 corresponds to Formula III of claims 1 and 10.  Yang differs from claims 1 and 10 in that Yang does not teach Formula IV or its conversion to Formula I.  Yang further differs from the claimed process in that while Yang teaches the nitration of claimed Formula III, Yang does not obtain the claimed Formula (IV) (rather Yang obtains intermediate 2).  Further, the acidic nitration conditions of Yang intermediate 1 cannot provide the claimed Formula IV because the symmetrical protecting group is cleaved during the process.   


R. Rao et al., US 7,608,740 (2009) (“Rao”)

Rao teaches a process for preparation of 2-amino-5-hydroxypropiophenone (11), a key intermediate for the synthesis of camptothecin analogs including 7-Ethyl-10-hydroxycamptothecin.  Rao at col. 1, lines 15-20.  Rao teaches the following synthetic methodology.  Rao at cols. 4-5.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Rao differs from the claimed process in that Rao does not nitration of claim 1 Formula (III) to provide Formula (IV).  


Claims 1-8, 10-24, 26-29, 31-34 and 48 Are Not Obvious Over Yang in Combination with Rao

Claims 1-8, 10-24, 26-29, 31-34 and 48 are not obvious over the combination of Yang with Rao because the combination fails to teach or suggest nitration of Formula III to give Formula IV as recited in independent claims 1 and 10.  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Nitration of Yang intermediate 1 does not provide claimed Formula IV because the acidic nitration necessarily results in full deprotection (due to the nature of the protecting group).  Yang is directed to a very different final product (i.e., a blocking modification polyethylene glycol crosslinked agent) and Yang gives not guidance with respect to other protecting groups.  On the other hand, Rao teaches nitration of compound (14) which is structurally different from the claimed nitration of Formula III to give Formula IV.  Neither Yang or Rao individually, nor their combination motivates one of ordinary skill in the art to nitrate Formula III to provide Formula IV.  MPEP § 2144.09(VI).  




The closest prior art of record to claim 42 is R. Rao et al., US 7,608,740 (2009) (“Rao”).  One of ordinary skill is not motivated to further optimize the synthesis of Rao compounds (16) or (17) by testing other protecting groups in place of alkyl (for example, testing the protecting groups listed in claim 42) because Rao’s synthesis necessarily requires reaction of compound (15) with an alkoxide group (Rao teaches methyl or ethyl as hydroxy protecting group) to displace the halogen.  The protecting groups listed in claim 42 cannot be combined with Rao’s synthetic process.  MPEP § 2144.05.  

The closest prior art of record to claim 47 is A. Ejima et al., 40 Chemical & Pharmaceutical Bulletin, 683-688 (1992) (“Ejima”) discussed above.  One of ordinary skill is not motivated to further optimize the synthesis of Ejima compound 29 by testing other protecting groups in place of t-butyl formate (for example, the protecting groups listed in claim 47) because Ejima reports that in in vivo testing, analogue 29 was toxic at doses of more than 240 mg/kg and was inactive at lower dose levels.  Ejima at page 684 (top of col. 2).  MPEP § 2144.05.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622